Morris, J.
In this action respondent sought to recover $428.60 on account of services performed. Liability was denied, and a counterclaim for $407.14 pleaded in the answer, which was denied in the reply. Trial was had before the court without a jury, and judgment rendered in favor of respondent for $285.42.
Upon this appeal the only error assigned is insufficiency of the evidence to sustain the judgment. A reading of the evidence convinces us that the court was justified in reaching its conclusion as to the proper statement of the account between the parties, and the judgment is correct. Affirmed.
Rudkin, C. J., Chadwick, Fullerton, and Gose, JJ., concur.